DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Silverman on 4/7/2021.


69. (Currently amended)	A Drug-Linker Compound of formula IV:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	(IV)

	or a pharmaceutically acceptable salt thereof, wherein 
	D is a hydrophobic Drug Unit corresponding in structure to a hydrophobic cytotoxic, cytostatic or immunosuppressive agent;
	PEG is a Polyethylene Glycol Unit, wherein the Polyethylene Glycol Unit has the formula of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
or

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein the wavy line indicates the site of covalent attachment to LP; 
R20 is a PEG Attachment Unit, wherein the PEG Attachment Unit is –C(O)-, -O-, -S-, -S(O)-,  -NH-, -C(O)O-, -C(O)C1-C10 alkyl, -C(O)C1-C10 alkyl-O-, -C(O)C1-C10 alkyl-CO2-, -C(O)C1-C10alkyl-NH-, -C(O)C1-C10 alkyl-S-, -C(O)C1-C1 0alkyl-C(O)-NH-, -C(O)C1-C10alkyl-NH-C(O)-, -C1-C10 alkyl, -C1-C10alkyl-O-, -C1-C10alkyl-CO2-, -C1-C10alkyl-NH-, -C1-C10 alkyl-S-, -C1-C10 alkyl-C(O)-NH-, -C1-C10 alkyl-NH-C(O)-, -CH2CH2SO2-C1-C10 alkyl-, -CH2C(O)-C1-10 alkyl-, =N-(O or N)-C1-C10 alkyl-O-, =N-(O or N)-C1-C10 alkyl-NH-, =N-(O or N)-C1-C10 alkyl-CO2-, =N-(O or N)-C1-C10 alkyl-S-,
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; 
21 is a PEG Capping Unit; wherein the PEG Capping Unit is -C1-C10 alkyl, -C2-C10 alkyl-CO2H, -C2-C10 alkyl-OH, -C2-C10 alkyl-NH2, C2-C10 alkyl-NH(C1-C3 alkyl), or C2-C10 alkyl-N(C1-C3 alkyl)2;
R22 is an PEG Coupling Unit for coupling multiple PEG subunit chains together, wherein the PEG Coupling Unit is -C1-10 alkyl-C(O)-NH-, -C1-10 alkyl-NH-C(O)-, -C2-10 alkyl-NH-, -C2-C10 alkyl-O- , -C1-C10 alkyl-S-, or –C2-C10 alkyl-NH-; 
subscript n is independently selected from 8 to 72; 
subscript e is selected from 2 to 5;
each n' is independently selected from 6 to 72;
Z' is a Stretcher Unit, wherein the Stretcher Unit comprises maleimide moiety capable of reacting with a thiol functional group from an antibody or antigen-binding fragment thereof to form a thio-substituted succinimide moiety, or wherein the Stretcher Unit has the structure of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 	, 
wherein 
the wavy line adjacent to R17 indicates the site of covalent attachment to LP; and
R17 is -C1-C10 alkylene-, -C1-C10 heteroalkylene-, -C3-C8 carbocyclo-, -O-(C1-C8 alkyl)-, -arylene-, -C1-C10 alkylene-arylene-, -arylene-C1-C10 alkylene-, -C1-C10 alkylene-(C3-C8 carbocyclo)-, -(C3-C8 carbocyclo)-C1-C10 alkylene-, -C3-C8 heterocyclo-, -C1-C10 alkylene-(C3-C8 heterocyclo)-, -(C3-C8 heterocyclo)-C1-C10 alkylene-, -C1-C10 alkylene-C(=O)-, -C1-C10 heteroalkylene-C(=O)-, -C3-C8 carbocyclo-C(=O)-, -O-(C1-C8 alkyl)-C(=O)-, -arylene-C(=O)-, -C1-C10 alkylene-arylene-C(=O)-, -arylene-C1-C10 alkylene-C(=O)-, -C1-C10 alkylene-(C3-C8 carbocyclo)-C(=O)-, -(C3-C8 carbocyclo)-C1-C10 alkylene-C(=O)-, -C3-C8 heterocyclo-C(=O)-, -C1-C10 alkylene-(C3-C8 heterocyclo)-C(=O)-, -(C3-C8 heterocyclo)-C1-C10 alkylene-C(=O)-, -C1-C10 alkylene-NH-, C1-C10 heteroalkylene-NH-, -C3-C8 carbocyclo-NH-, -O-(C1-C8 alkyl)-NH-, -arylene-NH-, -C1-C10 alkylene-arylene-NH-, -arylene-C1-C10 alkylene-NH-, -C1-C10 alkylene-(C3-C8 carbocyclo)-NH-, -(C3-C8 carbocyclo)-C1-C10 alkylene-NH-, -C3-C8 heterocyclo-NH-, -1-C10 alkylene-(C3-C8 heterocyclo)-NH-, -(C3-C8 heterocyclo)-C1-C10 alkylene-NH-, -C1-C10 alkylene-S-,  C1-C10 heteroalkylene-S -, -C3-C8 carbocyclo-S -, -O-(C1-C8 alkyl)-S -, -arylene-S-, -C1-C10 alkylene-arylene-S-, -arylene-C1-C10 alkylene-S-,  -C1-C10 alkylene-(C3-C8 carbocyclo)-S-, -(C3-C8 carbocyclo)-C1-C10 alkylene-S-, -C3-C8 heterocyclo-S-, -C1-C10 alkylene-(C3-C8 heterocyclo)-S- or -(C3-C8 heterocyclo)-C1-C10 alkylene-S-, 
wherein R17 is optionally substituted by –(CH2 )xNH2, –(CH2 )xNHRa or –(CH2 )xNRa2, wherein subscript x is an integer selected from 1-4 and each Ra is independently C1-6 alkyl, or two Ra groups are combined with the nitrogen atom to which they are attached to form an azetidinyl, pyrrolidinyl or piperidinyl;
X is a Releasable Assembly Unit, wherein each Releasable Assembly Unit is capable of releasing free drug upon enzymatic cleavage of the Releasable Assembly Unit; and wherein the Releasable Assembly Unit has the formula of:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
wherein QCO is an optional Covalent Attachment Unit; 
QSP is an optional Spacer Unit; 
QCL is a Cleavable Unit; and
the asterisk indicates the site of covalent attachment to the Drug Unit; and the wavy line indicates covalent attachment to LP or A, 
wherein the Cleavable Unit is a peptide Cleavable Unit comprising an amino acid or is a peptide sequence with a cleavable bond to QSP or D, depending on the presence or absence, respectively, of QSP, wherein said cleavable bond is capable of enzymatic cleavage by a tumor associated protease for said releasing of free drug; and
wherein the Spacer Unit when present comprises a para-aminobenzyl (PAB) moiety that is linked to the amino acid or peptide sequence of the peptide Cleavable Unit via the amino nitrogen atom of the PAB moiety, and is connected directly to the Drug Unit via a carbonate, carbamate or ether functional group, wherein the PAB moiety and the adjacent carbonyl group of the carbonate or carbamate functional group that is part of the Spacer Unit, or wherein the Spacer Unit has the formula of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein Q is -C1-C8 alkyl, -O-(C1-C8 alkyl), -halogen, -nitro or -cyano; and subscript m is an integer selected from 0-4; and 
the wavy line adjacent to the nitrogen atom indicates the site of covalent attachment to the dipeptide of the peptide Cleavable Unit and the wavy line adjacent to carbonyl carbon atom indicates the site of covalent attachment to an oxygen or nitrogen atom of the Drug Unit,
or 
wherein the Cleavable Unit has the formula of:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	or 	
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
wherein Su is a Sugar moiety;
-O'- represents an oxygen glycosidic bond that is capable of enzymatic cleavable by a glycosidase for said free drug release;
each R is independently hydrogen, a halogen, -CN, or -NO2; and wherein the wavy line indicates the site of covalent attachment to LP or A, depending on the absence or presence of A, respectively, either directly or indirectly through the Covalent Attachment Unit, and 
the asterisk indicates the site of covalent attachment to the Drug Unit, either directly or indirectly through the Spacer Unit; and
the Spacer Unit when present is –C(=O)-;
LP is a Parallel Connector Unit that connects the Stretcher Unit to the hydrophobic Drug Unit(s) through intermediacy of a Releasable Assembly Unit for each Drug Unit, and 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein subscript n is an integer selected from 1 to 4;
Xp is selected from the group consisting of –O-, -NH-, -S-, -S(=O)-, -C(=O)-, and -C2-C8 heterocyclo-; and
R1 and R2 are independently selected from the group consisting of -H, -C1-C3 alkyl, -phenyl and -C2-C5 heterocycle; and
the wavy lines indicate the sites of covalent attachment within the Drug-Linker Compound, or
the Parallel Connector Unit or subunit thereof has the formula of:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

	wherein R100 is independently selected from the group consisting of -H and -C1-C3 alkyl; and
	R110 is selected from the group consisting of: 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
[[; and]],
	
 
    PNG
    media_image23.png
    109
    629
    media_image23.png
    Greyscale

wherein the asterisk indicates the site of covalent attachment to the carbon labeled x and the wavy lines indicate the sites of covalent attachments within the Drug-Linker Compound, or 



    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,
or  
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,
wherein the wavy lines indicate the sites of covalent attachment within the Drug-Linker compound[[:]];
	A is an optional Branching Unit;
	subscript m is an integer ranging from 1 to 4; and
	subscript s is 0 or 1, with the proviso that when subscript s is 0, subscript m is 1 and when subscript s is 1, subscript m is 2, 3 or 4.

70-80. (Cancelled) 

81. (Previously presented)	The Drug-Linker Compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein the Drug-Linker Compound has the structure of:
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
.
	
82. (Previously presented)	The Drug-Linker Compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein the Drug-Linker Compound has the structure of:
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
.

83. (Previously presented)	The Drug-Linker Compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein the Drug-Linker Compound has the structure of:
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, wherein R21 is  a PEG Capping Unit and subscript n is an integer ranging from 6 to 72. 

84. (Previously presented)	The Drug-Linker Compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein the Drug-Linker Compound has the structure of

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, wherein R21 is a PEG Capping Unit selected from the group consisting of methyl, ethyl, and propyl, and subscript n is an integer ranging from 6 to 72.

85-103. (Canceled)	

104. (Previously presented)	The Drug-Linker Compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein the Drug-Linker Compound has the structure of:

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
.

105. (Previously presented)	The Drug-Linker compound of claim 83, or a pharmaceutically acceptable salt thereof, wherein
the PEG Capping Unit is methyl, ethyl, or propyl; and
subscript n is an integer ranging from 8 to 24.

106. (Previously presented)	A Drug-Linker Compound, or a pharmaceutically acceptable salt thereof, wherein the compound has the structure of:

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
.

107. (Previously presented)	A Drug-Linker Compound, or a pharmaceutically acceptable salt thereof, wherein the compound has the structure of:

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
.

108. (Currently amended)	A Ligand-Drug Conjugate compound of formula I:


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
	(I)

	or a pharmaceutically acceptable salt thereof, wherein 
	L is a Ligand Unit, which is an antibody or antigen-binding fragment thereof; 
D is a hydrophobic Drug Unit corresponding in structure to a hydrophobic cytotoxic, cytostatic or immunosuppressive agent;
	PEG is a Polyethylene Glycol Unit, wherein the Polyethylene Glycol Unit has the formula of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
or

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein the wavy line indicates the site of covalent attachment to LP; 
R20 is a PEG Attachment Unit, wherein the PEG Attachment Unit is –C(O)-, -O-, -S-, -S(O)-,  -NH-, -C(O)O-, -C(O)C1-C10 alkyl, -C(O)C1-C10 alkyl-O-, -C(O)C1-C10 alkyl-CO2-, -C(O)C1-C10alkyl-NH-, -C(O)C1-C10 alkyl-S-, -C(O)C1-C1 0alkyl-C(O)-NH-, -C(O)C1-C10alkyl-NH-C(O)-, -C1-C10 alkyl, -C1-C10alkyl-O-, -C1-C10alkyl-CO2-, -C1-C10alkyl-NH-, -C1-C10 alkyl-S-, -C1-C10 alkyl-C(O)-NH-, -C1-C10 alkyl-NH-C(O)-, -CH2CH2SO2-C1-C10 alkyl-, -CH2C(O)-C1-10 alkyl-, =N-(O or N)-C1-C10 alkyl-O-, =N-(O or N)-C1-C10 alkyl-NH-, =N-(O or N)-C1-C10 alkyl-CO2-, =N-(O or N)-C1-C10 alkyl-S-,
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; 
R21 is a PEG Capping Unit; wherein the PEG Capping Unit is -C1-C10 alkyl, -C2-C10 alkyl-CO2H, -C2-C10 alkyl-OH, -C2-C10 alkyl-NH2, C2-C10 alkyl-NH(C1-C3 alkyl), or C2-C10 alkyl-N(C1-C3 alkyl)2;
R22 is an PEG Coupling Unit for coupling multiple PEG subunit chains together, wherein the PEG Coupling Unit is -C1-10 alkyl-C(O)-NH-, -C1-10 alkyl-NH-C(O)-, -C2-10 alkyl-NH-, -C2-C10 alkyl-O- , -C1-C10 alkyl-S-, or –C2-C10 alkyl-NH-; 
subscript n is independently selected from 8 to 72; 
subscript e is selected from 2 to 5;
each n' is independently selected from 6 to 72;
Z is a Stretcher Unit, wherein the Stretcher Unit comprises a succinimide moiety that is connected to a thiol functional group from the antibody or antigen-binding fragment thereof to form a thio-substituted succinimide moiety, or wherein the Stretcher Unit has the structure of:

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
	, 
wherein 
the asterisk indicates covalent attachment of each Z to the Ligand Unit and the wavy line adjacent to R17 indicates the site of covalent attachment to LP; and
R17 is -C1-C10 alkylene-, -C1-C10 heteroalkylene-, -C3-C8 carbocyclo-, -O-(C1-C8 alkyl)-, -arylene-, -C1-C10 alkylene-arylene-, -arylene-C1-C10 alkylene-, -C1-C10 alkylene-(C3-C8 carbocyclo)-, -(C3-C8 carbocyclo)-C1-C10 alkylene-, -C3-C8 heterocyclo-, -C1-C10 alkylene-(C3-C8 heterocyclo)-, -(C3-C8 heterocyclo)-C1-C10 alkylene-, -C1-C10 alkylene-C(=O)-, -C1-C10 heteroalkylene-C(=O)-, -C3-C8 carbocyclo-C(=O)-, -O-(C1-C8 alkyl)-C(=O)-, -arylene-C(=O)-, -C1-C10 alkylene-arylene-C(=O)-, -arylene-C1-C10 alkylene-C(=O)-, -C1-C10 alkylene-(C3-C8 carbocyclo)-C(=O)-, -(C3-C8 carbocyclo)-C1-C10 alkylene-C(=O)-, -C3-C8 heterocyclo-C(=O)-, -C1-C10 alkylene-(C3-C8 heterocyclo)-C(=O)-, -(C3-C8 heterocyclo)-C1-C10 alkylene-C(=O)-, -C1-C10 alkylene-NH-, C1-C10 heteroalkylene-NH-, -C3-C8 carbocyclo-NH-, -O-(C1-C8 alkyl)-NH-, -arylene-NH-, -C1-C10 alkylene-arylene-NH-, -arylene-C1-C10 alkylene-NH-, -C1-C10 alkylene-(C3-C8 carbocyclo)-NH-, -(C3-C8 carbocyclo)-C1-C10 alkylene-NH-, -C3-C8 heterocyclo-NH-, -C1-C10 alkylene-(C3-C8 heterocyclo)-NH-, -(C3-C8 heterocyclo)-C1-C10 alkylene-NH-, -C1-C10 alkylene-S-,  C1-C10 heteroalkylene-S -, -C3-C8 carbocyclo-S -, -O-(C1-C8 alkyl)-S -, -arylene-S-, -C1-C10 alkylene-arylene-S-, -arylene-C1-C10 alkylene-S-,  -C1-C10 alkylene-(C3-C8 carbocyclo)-S-, -(C3-C8 carbocyclo)-C1-C10 alkylene-S-, -C3-C8 heterocyclo-S-, -C1-C10 alkylene-(C3-C8 heterocyclo)-S- or -(C3-C8 heterocyclo)-C1-C10 alkylene-S-, 
wherein R17 is optionally substituted by –(CH2 )xNH2, –(CH2 )xNHRa or –(CH2 )xNRa2, wherein subscript x is an integer selected from 1-4 and each Ra is independently C1-6 alkyl, or two Ra groups are combined with the nitrogen atom to which they are attached to form an azetidinyl, pyrrolidinyl or piperidinyl;


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
wherein QCO is an optional Covalent Attachment Unit; 
QSP is an optional Spacer Unit; 
QCL is a Cleavable Unit; and
the asterisk indicates the site of covalent attachment to the Drug Unit; and the wavy line indicates covalent attachment to LP or A, 
wherein the Cleavable Unit is a peptide Cleavable Unit comprising an amino acid or is a peptide sequence with a cleavable bond to QSP or D, depending on the presence or absence, respectively, of QSP, wherein said cleavable bond is capable of enzymatic cleavage by a tumor associated protease for said releasing of free drug; and
wherein the Spacer Unit when present comprises a para-aminobenzyl (PAB) moiety that is linked to the amino acid or peptide sequence of the peptide Cleavable Unit via the amino nitrogen atom of the PAB moiety, and is connected directly to the Drug Unit via a carbonate, carbamate or ether functional group, wherein the PAB moiety and the adjacent carbonyl group of the carbonate or carbamate functional group that is part of the Spacer Unit, or wherein the Spacer Unit has the formula of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein Q is -C1-C8 alkyl, -O-(C1-C8 alkyl), -halogen, -nitro or -cyano; and subscript m is an integer selected from 0-4; and 
the wavy line adjacent to the nitrogen atom indicates the site of covalent attachment to the dipeptide of the peptide Cleavable Unit and the wavy line adjacent to carbonyl carbon atom indicates the site of covalent attachment to an oxygen or nitrogen atom of the Drug Unit,
or 
wherein the Cleavable Unit has the formula of:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	or 	
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
wherein Su is a Sugar moiety;
-O'- represents an oxygen glycosidic bond that is capable of enzymatic cleavable by a glycosidase for said free drug release;
each R is independently hydrogen, a halogen, -CN, or -NO2; and wherein the wavy line indicates the site of covalent attachment to LP or A, depending on the absence or presence of A, respectively, either directly or indirectly through the Covalent Attachment Unit, and 
the asterisk indicates the site of covalent attachment to the Drug Unit, either directly or indirectly through the Spacer Unit; and
the Spacer Unit when present is –C(=O)-;
LP is a Parallel Connector Unit that connects the Stretcher Unit to the hydrophobic Drug Unit(s) through intermediacy of a Releasable Assembly Unit for each Drug Unit, and connects the Polyethylene Glycol Unit in parallel orientation relative to the hydrophobic Drug Unit(s) and wherein the Parallel Connector Unit or subunit thereof has the structure of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein subscript n is an integer selected from 1 to 4;
Xp is selected from the group consisting of –O-, -NH-, -S-, -S(=O)-, -C(=O)-, and -C2-C8 heterocyclo-; and
R1 and R2 are independently selected from the group consisting of -H, -C1-C3 alkyl, -phenyl and -C2-C5 heterocycle; and

the Parallel Connector Unit or subunit thereof has the formula of:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

	wherein R100 is independently selected from the group consisting of -H and -C1-C3 alkyl; and
	R110 is selected from the group consisting of: 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
[[; and]],
	

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

wherein the asterisk indicates the site of covalent attachment to the carbon labeled x and the wavy lines indicate the sites of covalent attachments within the Ligand-Drug Conjugate compound, or 
	the Parallel Connector Unit or subunit thereof is a trifunctional amino acid residue, or has the structure of: 


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,
or  
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,
;
	A is an optional Branching Unit;	 
	subscript m is an integer ranging from 1 to 4; 
	subscript s is 0 or 1, with the proviso that when subscript s is 0, subscript m is 1 and when subscript s is 1, subscript m is 2, 3 or 4; and
subscript p is an integer ranging from 1 to 14.

109. (Previously presented)	The Ligand-Drug Conjugate compound of claim 108, or a pharmaceutically acceptable salt thereof, wherein the PEG Unit is 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	
110. (Previously presented)	The Ligand-Drug Conjugate compound of claim 109, or a pharmaceutically acceptable salt thereof, wherein:
R20 is –C(O)-, and R21 is C1-C10 alkyl.

111. (Previously presented)	The Ligand-Drug Conjugate compound of claim 108, or a pharmaceutically acceptable salt thereof, wherein Z is

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
.

112. (Previously presented)	The Ligand-Drug Conjugate compound of claim 111, or a pharmaceutically acceptable salt thereof, wherein
	R17 is -C1-C10 alkylene-C(=O)-, optionally substituted by -(CH2)xNH2.

113. (Previously presented)	The Ligand-Drug Conjugate compound of claim 112, or a pharmaceutically acceptable salt thereof, wherein the Cleavable Unit has the formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 .
	

114. (Previously presented)	The Ligand-Drug Conjugate compound of claim 113, or a pharmaceutically acceptable salt thereof, wherein the Spacer Unit is –C(=O)-.

115. (Previously presented)	The Ligand-Drug Conjugate compound of claim 108, or a pharmaceutically acceptable salt thereof, wherein LP has the structure of:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

116. (Previously presented)	The Ligand-Drug Conjugate compound of claim 115, or a pharmaceutically acceptable salt thereof, wherein R100 is H and R110 has the structure of:

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
.

117. (Previously presented)	The Ligand-Drug Conjugate compound of claim 108, or a pharmaceutically acceptable salt thereof, wherein D is an auristatin Drug Unit represented by the structure of formula DE:

    PNG
    media_image42.png
    104
    518
    media_image42.png
    Greyscale
DE
     
	wherein, independently at each location:
	R2 is selected from the group consisting of H and C1-C8 alkyl;
	R3 is selected from the group consisting of H, C1-C8 alkyl, C3-C8 carbocycle, aryl, C1-C8 alkyl-aryl, C1-C8 alkyl-(C3-C8 carbocycle), C3-C8 heterocycle and C1-C8 alkyl-(C3-C8 heterocycle);
	R4 is selected from the group consisting of H, C1-C8 alkyl, C3-C8 carbocycle, aryl, C1-C8 alkyl-aryl, C1-C8 alkyl-(C3-C8 carbocycle), C3-C8 heterocycle and C1-C8 alkyl-(C3-C8 heterocycle);
	R5 is selected from the group consisting of H and methyl;
	or R4 and R5 jointly form a carbocyclic ring and have the formula -(CRaRb)n- wherein Ra and Rb are independently selected from the group consisting of H, C1-C8 alkyl and C3-C8 carbocycle and n is selected from the group consisting of 2, 3, 4, 5 and 6;
	R6 is selected from the group consisting of H and C1-C8 alkyl;
	R7 is selected from the group consisting of H, C1-C8 alkyl, C3-C8 carbocycle, aryl, C1-C8 alkyl-aryl, C1-C8 alkyl-(C3-C8 carbocycle), C3-C8 heterocycle and C1-C8 alkyl-(C3-C8 heterocycle);
	each R8 is independently selected from the group consisting of H, OH, C1-C8 alkyl, C3-C8 carbocycle and O-(C1-C8 alkyl);
	R9 is selected from the group consisting of H and C1-C8 alkyl; and
	R18 is selected from the group consisting of [Symbol font/0x2D]C(R8)2[Symbol font/0x2D]C(R8)2[Symbol font/0x2D]aryl, [Symbol font/0x2D]C(R8)2[Symbol font/0x2D]C(R8)2[Symbol font/0x2D](C3-C8 heterocycle), and [Symbol font/0x2D]C(R8)2[Symbol font/0x2D]C(R8)2[Symbol font/0x2D](C3-C8 carbocycle).  

	118. (Previously presented)	The Ligand-Drug Conjugate compound of claim 108, or a pharmaceutically acceptable salt thereof, wherein the compound has the structure of:

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,
	wherein
	RPR is hydrogen or a protecting group; and
	subscript n is 8, 10, 12, or 24.

119. (Previously presented)	A Ligand-Drug Conjugate compound, or a pharmaceutically acceptable salt thereof, wherein the compound has the structure of:

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,
wherein L is a Ligand Unit, which in an antibody or antigen-binding fragment thereof, and wherein subscript p is an integer ranging from 1 to 14.

120. (Previously presented)	A Ligand-Drug Conjugate compound, or a pharmaceutically acceptable salt thereof, wherein the compound has the structure of:

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, wherein L is a Ligand Unit, which in an antibody or antigen-binding fragment thereof, and wherein subscript p is an integer ranging from 1 to 14.

121. (Previously presented)	A pharmaceutical composition comprising a population of Ligand-Drug Conjugate compounds or pharmaceutically acceptable salts thereof of claim 119, wherein the average p value for the population of Ligand-Drug Conjugate compounds ranges from 1 to 14.

122. (Previously presented)	The pharmaceutical composition of claim 121, wherein the average p value for the population of Ligand-Drug Conjugate compounds ranges from 6 to 12.

123. (Previously presented)	A pharmaceutical composition comprising a population of Ligand-Drug Conjugate compounds or pharmaceutically acceptable salts thereof of claim 120 wherein the average p value for the population of Ligand-Drug Conjugate compounds ranges from 1 to 14.

124. (Previously presented)	The pharmaceutical composition of claim 123, wherein the average p value for the population of Ligand-Drug Conjugate compounds ranges from 6 to 12.



The above amendments remove the following structure from the definition of LP since it this structure is not trivalent, as required by LP in Formula (IV):

    PNG
    media_image46.png
    118
    175
    media_image46.png
    Greyscale

(see definitions of R100 and R111).
The rejection under obviousness-type double patenting rejection over US 10,722,529 is withdrawn in view of the Terminal Disclaimer filed over this patent.
With regard to U.S. Application Nos. 16/892,529 and 15/781,244, the present application claims priority to PCT application PCT/US14/60477, filed October 14, 2014. The earliest effective non-provisional filing date of the present application thus precedes the earliest effective non-provisional filing dates of March 17, 2016 for U.S. Application Nos. 16/892,529 and December 2, 2016 for U.S. Application No. 15/781,244. Since instant application is earlier-filed, and the provisional nonstatutory obviousness-type double patenting rejection is the only rejection remaining, rejection is withdrawn and maintained in the copending, later-filed applications, see MPEP 804. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642